Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 1 of 22 PageID 1659




                        THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

     STEVE WENTZ,                      )
                                       )
           Plaintiff,                  )
     v.                                )   Civil Action No.:
                                       )   6:17-cv-001164
     PROJECT VERITAS, a Virginia       )
     corporation; JAMES O’KEEFE        )
     III, an individual; and           )
     ALLISON MAASS, an                 )
     individual,                       )
                                       )
           Defendants.                 )
                                       )

             DECLARATION OF ATTORNEY CYNTHIA CONLIN IN SUPPORT OF
           PLAINTIFF’S RULE 72 OBJECTION TO [131] MAGISTRATE’S ORDER

           I, CYNTHIA ARIEL CONLIN, declare under penalty of perjury that

     the following is true and correct:

           1.    I am counsel for Plaintiff in this action and have

     personal knowledge about the facts stated herein.

           2.    In anticipation of litigation and for purposes of a

     common litigation interest, Plaintiff and I communicated with

     Lauren Windsor, who is also a party to litigation against Project

     Veritas, James O’Keefe III, and Allison Maass in Democracy Partners

     v. Project Veritas Action Fund, Case No. 1:17-cv-1047-ESH (D.D.C

     2018), and her attorneys in that case.

           3.    In anticipation of litigation and for purposes of a

     common litigation interest against James O’Keefe III, Project
Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 2 of 22 PageID 1660




     Veritas, and Allison Maass, I sent and received several emails to

     and from Lauren Windsor and her attorneys, who cooperated with me

     and Plaintiff to formulate a common legal strategies against these

     common Defendants.

                4.          I have drafted the privilege log, attached heretom

     explaining how each of the communications were in anticipation of

     litigation and/or for the purpose of formulating a common legal

     strategy.

                Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty

     of perjury that the foregoing is true and correct.



                                             Executed on March 19, 2015, by:


                                             /s/ Cynthia Conlin
                                             CYNTHIA CONLIN, ESQ.
                                             Florida Bar No. 47012
                                             Cynthia@cynthiaconlin.com




     Wentz v. Project Veritas, et al.                    Declaration of Attorney Conlin; Page 2 of 3
Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 3 of 22 PageID 1661




                                        CERTIFICATE OF SERVICE

                I hereby certify that on March 1, 2019, I filed electronically

     the foregoing with the Clerk of the Court via CM/ECF system which

     will notify electronically all parties.

                                                Attorney for Plaintiffs:

                                                Cynthia Conlin, P.A.
                                                1643 Hillcrest Street
                                                Orlando, Florida 32803-4809
                                                Tel. 405-965-5519/Fax 405-545-4395
                                                www.conlinpa.com

                                                /s/ Cynthia Conlin, Esq.
                                                [X] CYNTHIA CONLIN, ESQ.
                                                Florida Bar No. 47012
                                                Cynthia@cynthiaconlin.com
                                                [ ] JENNIFER DAWN REED, ESQ.
                                                Florida Bar No. 104986
                                                Jennifer@cynthiaconlin.com
                                                Secondary Email for Service:
                                                Jeff@cynthiaconlin.com




     Wentz v. Project Veritas, et al.                       Declaration of Attorney Conlin; Page 3 of 3
Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 4 of 22 PageID 1662




                                  WENTZ’S PRIVILEGE LOG




                Wentz v. Project Veritas, James O'Keefe III, and Allison Maass
                              Case No. 6:17-cv-01164-GKS-GJK




                                                                                 Privilege Log - Page 1 of 19
              Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 5 of 22 PageID 1663



Names in “Author” and “recipients” columns of chart are referenced by last name, for brevity. The names referenced are:

 Bromberg             Yael Bromberg, Esq.
                      Supervising Attorney
                      Georgetown Law
 Conlin               Cynthia Conlin, Esq.
                      Lead Attorney
                      Cynthia Conlin & Associates
 Francois             Aderson Francois, Esq., Attorney
                      Georgetown Law
 Gabrielson           Debbie Gabrielson
                      Legal Assistant
                      Malek Law
 Gourley              Steven Gourley, Esq.
                      Attorney
                      Malek Law
 LaFauci              Trevor LaFauci
                      Common interest potential plaintiff
 Lewis                Laura Lewis, Esq.
                      Attorney
                      Malek Law
 Malek                Jeffrey Malek, Esq.
                      Attorney
                      Malek Law
 Pagán                Tony Pagán, Jr., Esq.
                      Associate Attorney
                      Cynthia Conlin & Associates
 Sandler              Joseph Sandler, Esq., Attorney
                      Sandler, Reiff, & Young, P.C.
 Vizcaino             Jeffrey Vizcaino, Esq.
                      Former Legal Assistant/Paralegal and later Attorney
                      Cynthia Conlin & Associates
 Wentz                Steve Wentz (Plaintiff)
 Windsor              Lauren Windsor
                      Executive Director, American Family Voices, and
                      Partner, Democracy Partners
                      (Common Interest Plaintiff)


                                                                                                                Privilege Log - Page 2 of 19
              Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 6 of 22 PageID 1664




Bases for privilege                    Notes
common interest                        See Matter of Grand Jury Subpoena Duces Tecum Dated November 16, 1974, 406 F.Supp. 381
(aka allied litigant, joint defense,   (S.D.N.Y.1975) (Where there is consultation among several clients and their jointly retained counsel,
                                       allied in a common legal cause, it may be reasonably inferred that resultant disclosures are intended
common defense)                        to be insulated from exposure beyond confines of that group;  that inference, supported by
                                       demonstration that the disclosures would not have been but for sake of securing or supplying legal
                                       representation, will give sufficient force to subsequent claim of attorney-client privilege); Pucket v. Hot
                                       Springs School Dist. No. 23-2, 239 F.R.D. 572, 582 (D.C.S.D. 2006) (common interest doctrine is an
                                       exception to rule that disclosure to third party waives privilege); Ferko v. N.A.S.C.A.R., 219 F.R.D.
                                       396, 401 (D.C.Tex. 2003) (“common interest doctrine” an exception to the general rule that disclosure
                                       of privileged communication to third person waives privilege); Ken's Foods, Inc. v. Ken's Steak House,
                                       Inc., 213 F.R.D. 89, 93 (D.C. Mass. 2002) (communications must be germane to common interest); In
                                       re Mortgage & Realty Trust, 212 B.R. 649, 653 (Bkt. Ct. Cal. 1997) (elements are: made by separate
                                       parties in matter of common interest, designed to further interest, and not waived); Minnesota School
                                       Boards Association Ins. Trust v. Employers Ins. Trust Co., 83 F.R.D. 627 (D.C.Ill. 1999) (“common
                                       interest of joint defense” doctrine allows party to share privileged information with another without
                                       waiver); In re United Mine Workers Employee Benefit Plan Litigation, 159 F.R.D. 307, 313 (D.C.D.C.
                                       1994); Am. Zurich Ins. Co. v. Montana 13th Jud. Dist. Court, 280 P.3d 240, 245 (Mont. 2012)
                                       (recognizing in reliance on federal case); S.F. Pacific Gold Corp. v. United Nuclear Corp., 175 P.3d
                                       309, 316 (N.M. Ct. App. 2007) (“common interest rule” also known as “the joint defense privilege”);
                                       Karoly v. Mancuso, 65 A.3d 301, 315 (Pa. 2013) (communications between present and past counsel
                                       might qualify); In re Park Cities Bank, 409 S.W.3d 859, 874 (Tex. App. Tyler 2013) (more accurately
                                       called “the allied litigant privilege”); Sanders v. State, 169 Wash. 2d 827, 240 P.3d 120, 134 (2010)
                                       (describing doctrine).
Work product                           The work product privilege or doctrine protects documents and papers of an attorney or a party
                                       prepared in anticipation of litigation regardless of whether they pertain to confidential conversations
                                       between attorney and client. “The rationale supporting the work product doctrine is that ‘one party is
                                       not entitled to prepare his case thorough the investigative work product of his adversary where the
                                       same or similar information is available through ordinary investigative techniques and discovery
                                       procedures.’ ” Southern Bell Tel. & Tel. Co. v. Deason, 632 So. 2d 1377, 1384 (Fla. 1994) (discussion
                                       of work product doctrine with application to a number of documents). The work product doctrine
                                       prevents a party from preparing its case through discovery of the investigatory work of its adversary.




                                                                                                                              Privilege Log - Page 3 of 19
            Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 7 of 22 PageID 1665




                                        Title or
  Author   Recipients     Date                         Subject Matter          Purpose               Degree          RDP    Basis for privilege
                                      Description
Windsor    Wentz        4/19/2017   Project Veritas   Discussion of        Follow-up            Has not been or      6     Common interest
                        7:09 PM     project follow    similar claims       regarding            shared with anyone         privilege; work
                                    up                against PV and       discussion of                                   product
                                                      strategy             similar claims
                                                                           and legal
                                                                           strategy
Wentz      Conlin       4/19/2017   Matter against    Windsor’s            Introducing          Has not been or      6     Common interest
           Windsor      3:11 PM     woman who         preparation of       Plaintiff in other   shared with anyone         privilege; work
                                    made              litigation against   case who also                                   product
                                    surreptitious     PV, Maass,           has claims
                                    video recording   O’Keefe; legal       against
                                    and Project       thoughts and         Defendants;
                                    Veritas           strategy against     discussing legal
                                                      Defendants           thoughts and
                                                                           strategy against
                                                                           Defendants
Windsor    Wentz        4/25/2017   Matter against    Windsor’s legal      Collaboration        Has not been or      6     Common interest
           Conlin       9:22 PM     woman who         strategies against   among Plaintiffs     shared with anyone         privilege; work
                                    made              Project Veritas                                                      product
                                    surreptitious
                                    video recording
                                    and Project
                                    Veritas
Conlin     Windsor      5/3/2017    Matter against    Discussing legal     Scheduling a call    Has not been or      6     Common interest
           Wentz        2:54 PM     woman who         strategies against   to discuss legal     shared with anyone         privilege; work
                                    made              Project Veritas      strategies                                      product
                                    surreptitious
                                    video recording
                                    and Project
                                    Veritas




                                                                                                                           Privilege Log - Page 4 of 19
            Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 8 of 22 PageID 1666



                                         Title or
  Author   Recipients     Date                         Subject Matter            Purpose               Degree          RDP    Basis for privilege
                                       Description
Windsor    Conlin       5/4/2017    Matter against    Discussing legal       Confirming a call   Has not been or       6     Common interest
           Wentz        11:38 AM    woman who         strategies against     to discuss legal    shared with anyone          privilege; work
                                    made              Project Veritas        strategies                                      product
                                    surreptitious
                                    video recording
                                    and Project
                                    Veritas
Windsor    Conlin       5/9/2017    O’Keefe call      Preparation of         Introducing         Has not been or       6     Common interest
           Bromberg     4:19 PM     follow-up         litigation against     Conlin to           shared with anyone          privilege; work
                                                      Project Veritas        Bromberg;                                       product
                                                      and O’Keefe and        providing
                                                      possible               referral
                                                      additional Plaintiff   information on a
                                                                             potential other
                                                                             plaintiff
                                                                             (LaFauci);
                                                                             sharing dossier
                                                                             on O’Keefe and
                                                                             PV made in
                                                                             anticipation of
                                                                             litigation
Bromberg   Conlin       5/9/2017    O’Keefe call      Viability and          Share legal         Labeled,              6     Common interest
           WIndsor      4:41PM      follow-up         analysis of claims     analysis and        “CONFIDENTIAL               privilege; work
                                                      of other potential     legal opinions of   ATTORNEY WORK               product
                                                      plaintiff against      LaFauci’s           PRODUCT
                                                      Project Veritas        potential legal     ATTORNEYCLIENT
                                                                             claims against      PRIVILEGE”; has not
                                                                             Project Veritas     been shared with
                                                                                                 anyone

Conlin     Windsor      5/15/2017   Wondering if      Rescheduling call;     Reschedule          Has not been          6     Common interest
                        4:07 PM     we can            thread contains        strategy call       shared with anyone          privilege; work
                                    reschedule? Re:   content of                                                             product
                                    O'Keefe call      5/9/2017
                                    followup          4:19PM email




                                                                                                                             Privilege Log - Page 5 of 19
            Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 9 of 22 PageID 1667



                                         Title or
  Author   Recipients     Date                         Subject Matter           Purpose               Degree           RDP    Basis for privilege
                                       Description
Windsor    Conlin       5/16/2017   Introduction to   LaFauci’s             Refer LaFauci to    Has not been           6     Common interest
           LaFauci      3:44 PM     Trevor            potential claims      Attorney Conlin     shared with anyone           privilege; work
           Bromberg                                   against                                   else                         product
                                                      Defendants
Bromberg   Windsor      5/16/2017   Introduction to   Legal analysis of     Share legal         Marked, “This          6     Common interest
           Conlin       5:24 PM     Trevor            LaFauci’s             thoughts,           transmission is              privilege; work
                                                      potential claims      opinion             intended … to be             product
                                                      against                                   confidential,
                                                      Defendants                                intended only for
                                                                                                the proper
                                                                                                recipient(s) and
                                                                                                may contain
                                                                                                information that is
                                                                                                privileged, attorney
                                                                                                work product or
                                                                                                exempt from
                                                                                                disclosure under
                                                                                                applicable law;
                                                                                                Has not been
                                                                                                shared with anyone
Windsor    Conlin       5/22/2017   Timing of         Timing of filing of   Discussing when     Has not been           6     Common interest
           Sandler      7:10 PM     O’Keefe suit +    complaint             each lawsuit        shared with anyone           privilege; work
           Bromberg                 talk?                                   would be filed;     else                         product
                                                                            following up
                                                                            with LaFauci
                                                                            referral
Wentz      Windsor      5/23/2017   Re: -- SPAM --    Common interest       Touching base       Has not been           6     Common interest
                        11:08 AM    Re: Matter        between               on common           shared with anyone           privilege; work
                                    against woman     claimants and         interest between    else                         product
                                    who made          prior discussions;    claimants and
                                    surreptitious     legal strategy        prior discussions
                                    video recording   against
                                    and Project       Defendants
                                    Veritas




                                                                                                                             Privilege Log - Page 6 of 19
           Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 10 of 22 PageID 1668



                                         Title or
  Author   Recipients     Date                          Subject Matter           Purpose               Degree           RDP    Basis for privilege
                                       Description
Windsor    Wentz        5/23/2017   Re: -- SPAM --     Common interest       Touching base       Has not been           6     Common interest
                        2:09 PM     Re: Matter         between               on common           shared with anyone           privilege; work
                                    against woman      claimants and         interest between    else                         product
                                    who made           prior discussions;    claimants and
                                    surreptitious      legal strategy        prior discussions
                                    video recording    against
                                    and Project        Defendants
                                    Veritas
Windsor    Conlin       5/24/2017   Timing of          Timing of filing of   Reminding about     Has not been           6     Common interest
           Sandler      10:21 PM    O’Keefe suit +     complaint             prior email         shared with anyone           privilege; work
           Bromberg                 talk?                                    discussing when     else                         product
                                                                             each lawsuit
                                                                             would be filed;
                                                                             following up
                                                                             with LaFauci
                                                                             referral
Bromberg   Windsor      5/25/2017   Timing of          Timing of filing of   Noting when         Marked, “This          6     Common interest
           Conlin                   O’Keefe suit +     American Family       that lawsuit        transmission is              privilege; work
                                    talk?              Voices lawsuit        would be filed      intended … to be             product
                                                       against Project                           confidential,
                                                       Veritas                                   intended only for
                                                                                                 the proper
                                                                                                 recipient(s) and
                                                                                                 may contain
                                                                                                 information that is
                                                                                                 privileged, attorney
                                                                                                 work product or
                                                                                                 exempt from
                                                                                                 disclosure under
                                                                                                 applicable law;
                                                                                                 Has not been
                                                                                                 shared with anyone
Windsor    Conlin       6/5/2017    Following up on    Following up on       Follow up on        Has not been           6     Common interest
                                    Trevor & Steve’s   LaFauci referral      LaFauci referral    shared with anyone           privilege; work
                                    cases                                                                                     product




                                                                                                                              Privilege Log - Page 7 of 19
           Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 11 of 22 PageID 1669



                                         Title or
  Author   Recipients     Date                            Subject Matter          Purpose                Degree           RDP    Basis for privilege
                                       Description
Bromberg   Conlin       6/9/2017    O’Keefe call         Filing of American   Requesting           Marked, “This          6     Common interest
           Sandler                  follow-up            Family Voices        update               transmission is              privilege; work
           Windsor                                       lawsuit against                           intended … to be             product
                                                         Project Veritas,                          confidential,
                                                         O’Keefe, Maass;                           intended only for
                                                         thoughts on                               the proper
                                                         Project Veritas’s                         recipient(s) and
                                                         pattern                                   may contain
                                                                                                   information that is
                                                                                                   privileged, attorney
                                                                                                   work product or
                                                                                                   exempt from
                                                                                                   disclosure under
                                                                                                   applicable law;
                                                                                                   Has not been
                                                                                                   shared with anyone
Windsor    Gourley      6/10/2017   James O’Keefe        Overview of          Connecting           Has not been           6     Common interest
           Malek        3:40 PM     litigation – intro   Wentz’s claims       Conlin and           shared with anyone           privilege; work
           Wentz                    to Steve Wentz       against              Wentz to                                          product
           Conlin                   & Cynthia            Defendants,          Gourley and
           Bromberg                 Conlin               Dianne Barrow’s      Malek (attorneys
           Sandler                                       current lawsuit,     for Dianne
           Lindenbaum                                    and potential of     Barrow)
                                                         adding claims
                                                         against PV
Conlin     Bromberg     6/23/2017   New Case Filed:      Newly filed civil    Notifying of and     Has not been           6     Common interest
           Windsor      4:32 PM     Wentz v. Project     action against       sharing newly        shared with anyone           privilege; work
                                    Veritas, 6:17cv-     Project Veritas      filed civil action                                product
                                    01164GKSGJK          and O’Keefe, with    against Project
                                                         update               Veritas and
                                                                              O’Keefe, with
                                                                              update
Bromberg   Conlin       6/23/2017   New Case Filed:      Newly filed civil    Discussing           Has not been           6     Common interest
           Windsor      5:45 PM     Wentz v. Project     action against PV    Wentz complaint      shared with anyone           privilege; work
                                    Veritas, 6:17cv-     and O’Keefe, with    against PV and                                    product
                                    01164GKSGJK          update               O’Keefe


                                                                                                                                Privilege Log - Page 8 of 19
             Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 12 of 22 PageID 1670



                                           Title or
  Author     Recipients     Date                          Subject Matter         Purpose               Degree          RDP    Basis for privilege
                                        Description
Windsor      Conlin       6/23/2017   New Case Filed:    Newly filed civil   Discussing           Has not been         6     Common interest
             Bromberg     6:01 PM     Wentz v. Project   action against PV   Wentz complaint      shared with anyone         privilege; work
                                      Veritas, 6:17cv-   and O’Keefe;        against PV and                                  product
                                      01164GKSGJK        service on Maass    O’Keefe and
                                                                             service on Maass
Windsor      LaFauci      6/23/2017   Following up on    LaFauci’s           Update on status     Has not been         6     Common interest
             Conlin       8:21 PM     Veritas            potential legal     of evaluation of     shared with anyone         privilege; work
                                                         claims against PV   legal claims                                    product
Windsor      Sandler      6/23/2017   Process server     Locating and        Discussing how       Has not been         6     Common interest
             Lindenbaum   8:52 PM     for Allison        serving Maass       to locate and        shared with anyone         privilege; work
             Bromberg                 Maass                                  serve Maass                                     product
             Conlin
Lindenbaum   Windsor      6/26/2017   Process server     Locating and        Sharing              Has not been         6     Common interest
             Sandler      11:15 AM    for Allison        serving Maass       information on       shared with anyone         privilege; work
             Bromberg                 Maass                                  how to locate        outside lawyers’           product
             Conlin                                                          and serve Maass      offices (only Law
                                                                                                  Clerk Durham, see
                                                                                                  below)
Windsor      Durham       6/27/2017   Process server     Forwarding          Sharing              Has not been         6     Common interest
                          3:12 AM     for Allison        6/26/2017           information on       shared with anyone         privilege; work
                                      Maass              11:15 AM email      how to locate                                   product
                                                         to Conlin’s Law     and serve Maass
                                                         Clerk
Conlin       Lindenbaum   7/10/2017   Fwd: Status on     Forwarding          Sharing              Has not been         6     Common interest
             Windsor      9:15 AM     your Account#()    7/10/2017           information on       shared with anyone         privilege; work
             Bromberg                                    update from         how to locate                                   product
             Durham                                      process server      and serve Maass
                                                         with message re.
                                                         seeking
                                                         information on
                                                         Maass
Lindenbaum   Conlin       7/10/2017   Fwd: Status on     How to locate       Discussing how       Has not been         6     Common interest
             Windsor      9:27 PM     your Account#()    Maass for service   to locate Maass      shared with anyone         privilege; work
             Bromberg                                    of the lawsuits     for service of the                              product
             Durham                                                          lawsuits



                                                                                                                             Privilege Log - Page 9 of 19
             Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 13 of 22 PageID 1671



                                          Title or
  Author     Recipients     Date                         Subject Matter          Purpose                Degree          RDP    Basis for privilege
                                        Description
Conlin       Lindenbaum   7/10/2017   Fwd: Status on    Theories &           Discussing how       Has not been          6     Common interest
             Windsor      9:30 PM     your Account#()   methods on how       to locate Maass      shared with anyone          privilege; work
             Bromberg                                   to locate Maass      for service of the                               product
             Durham                                                          lawsuits
Windsor      Conlin       7/10/2017   Fwd: Status on    Theories on          Discussing how       Has not been          6     Common interest
             Lindenbaum   10:24 PM    your Account#()   Maass’s location     to locate Maass      shared with anyone          privilege; work
             Bromberg                                   for service of       for service of the                               product
             Durham                                     process              lawsuits
Windsor      Conlin       7/10/2017   Fwd: Status on    Theories on          Discussing how       Has not been          6     Common interest
             Lindenbaum   10:35 PM    your Account#()   Maass’s location     to locate Maass      shared with anyone          privilege; work
             Bromberg                                   for service of       for service of the                               product
             Durham                                     process              lawsuits
Windsor      Wentz        7/10/2017   (blank)           Locating Maass       Locating Maass       Has not been          6     Common interest
                          9:26 PM                       for service of       for service of       shared with anyone          privilege; work
                                                        process              process                                          product
Wentz        Windsor      7/10/2017   (blank)           Locating Maass       Locating Maass       Has not been          6     Common interest
                          10:56 PM                      for service of       for service of       shared with anyone          privilege; work
                                                        process              process                                          product
Lindenbaum   Conlin       7/11/2017   Fwd: Status on    Update on            Discussing how       Has not been          6     Common interest
             Windsor      11:31 AM    your Account#()   locating Maass;      to locate Maass      shared with anyone          privilege; work
             Bromberg                                   theories on          for service of the                               product
             Durham                                     locating and         lawsuits
                                                        serving Maass
Conlin       Lindenbaum   7/11/2017   Fwd: Status on    Locating Maass       Discussing how       Has not been          6     Common interest
             Windsor      11:38 PM    your Account#()   for service of the   to locate Maass      shared with anyone          privilege; work
             Bromberg                                   lawsuits             for service of the                               product
             Durham                                                          lawsuits
Vizcaino     Windsor      8/2/2017    Serving James     Locating O’Keefe     Discussing where     Has only been         6     Common interest
                          10:35 AM    O'Keefe; Wentz    for service of       to serve O’Keefe     shared with                 privilege; work
                                      v. Project        Wentz case                                Windsor’s attorneys         product
                                      Veritas et al.,                                             (see below)
                                      6:17-cv-01164-
                                      GKS-GJK




                                                                                                                              Privilege Log - Page 10 of 19
           Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 14 of 22 PageID 1672



                                         Title or
  Author   Recipients     Date                         Subject Matter        Purpose              Degree          RDP    Basis for privilege
                                       Description
Windsor    Vizcaino     8/2/2017    Serving James     Locating O’Keefe   Discussing where   Has not been          6     Common interest
           Lindenbaum   11:11 AM    O'Keefe; Wentz    for service of     to serve O’Keefe   shared with anyone          privilege; work
           Sandler                  v. Project        Wentz case                                                        product
           Bromberg                 Veritas et al.,
           Conlin                   6:17-cv-01164-
                                    GKS-GJK
Windsor    Lindenbaum   8/2/2017    Serving James     Locating O’Keefe   Discussing         Has not been          6     Common interest
           Windsor      3:52 PM     O'Keefe; Wentz    for service of     where/how to       shared with anyone          privilege; work
           Sandler                  v. Project        Wentz case         serve O’Keefe                                  product
           Bromberg                 Veritas et al.,
           Conlin                   6:17-cv-01164-
                                    GKS-GJK
Vizcaino   Windsor      8/9/2017    Serving James     Locating Maass     Discussing where   Has only been         6     Common interest
                        3:13 PM     O'Keefe; Wentz    for service of     to serve Maass     shared with                 privilege; work
                                    v. Project        Wentz case                            Windsor’s attorneys         product
                                    Veritas et al.,                                         (see below)
                                    6:17-cv-01164-
                                    GKS-GJK
Windsor    Vizcaino     8/9/2017    Serving James     Locating Maass     Discussing where   Has not been          6     Common interest
           Lindenbaum   6:34 PM     O'Keefe; Wentz    for service        to serve Maass     shared with anyone          privilege; work
                                    v. Project                                                                          product
                                    Veritas et al.,
                                    6:17-cv-01164-
                                    GKS-GJK
Vizcaino   Lindenbaum   8/16/2017   Serving James     Locating Maass     Discussing where   Has not been          6     Common interest
           Windsor      4:44 PM     O'Keefe; Wentz    for service        to serve Maass     shared with anyone          privilege; work
                                    v. Project                                                                          product
                                    Veritas et al.,
                                    6:17-cv-01164-
                                    GKS-GJK
Vizcaino   Lindenbaum   8/25/2017   Serving James     Locating Maass     Discussing where   Has not been          6     Common interest
           Windsor      12:18 PM    O'Keefe; Wentz    for service        to serve Maass     shared with anyone          privilege; work
                                    v. Project                                                                          product
                                    Veritas et al.,
                                    6:17-cv-01164-
                                    GKS-GJK


                                                                                                                        Privilege Log - Page 11 of 19
             Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 15 of 22 PageID 1673



                                           Title or
  Author     Recipients     Date                           Subject Matter        Purpose              Degree          RDP    Basis for privilege
                                         Description
Lindenbaum   Vizcaino     8/25/2017   Serving James       Locating Maass     Discussing how      Has not been         6     Common interest
             Windsor      04:26 PM    O'Keefe; Wentz      for service        to locate Maass     shared with anyone         privilege; work
                                      v. Project                             for service                                    product
                                      Veritas et al.,
                                      6:17-cv-01164-
                                      GKS-GJK
Vizcaino     Lindenbaum   8/25/2017   Serving James       Locating Maass     Discussing where    Has not been         6     Common interest
             Windsor      4:56 PM     O'Keefe; Wentz      for service        to serve Maass      shared with anyone         privilege; work
                                      v. Project                                                                            product
                                      Veritas et al.,
                                      6:17-cv-01164-
                                      GKS-GJK
Windsor      Wentz        10/4/2017   O’Keefe video       O’Keefe            Discussing          Has not been         6     Common interest
             Conlin       1:08 PM     referencing         discussing         O’Keefe             shared with anyone         privilege; work
             Durham                   your lawsuit        litigation         discussion and                                 product
             Vicaino                                                         mention of the
                                                                             lawsuits in the
                                                                             media
Conlin       Windsor      10/4/2017   Still looking for   Background         Sharing             Has not been         6     Common interest
             Wentz        12:10 PM    Allison Maass;      research on        background          shared with anyone         privilege; work
             Lindenbaum               Wentz v. Project    Maass              research on         except attorneys           product
                                      Veritas, et al,                        Maass in
                                      Case No. 6:17cv                        anticipation of
                                      01164GKSGJK                            serving her in
                                                                             litigation
Windsor      Conlin       10/4/2017   Still looking for   Background         Sharing             Has not been         6     Common interest
             Wentz        1:58 PM     Allison Maass;      research on        information on      shared with anyone         privilege; work
             Lindenbaum               Wentz v. Project    Maass; methods     Maass in            except attorneys           product
             Bromberg                 Veritas, et al,     of service of      anticipation of
             Sandler                  Case No. 6:17cv     process            serving her in
                                      01164GKSGJK                            litigation;
                                                                             discussing
                                                                             alternatives
Windsor      Conlin       10/4/2017   O’Keefe video       Possible related   Discussing          Has not been         6     Common interest
             Wentz        3:22 PM     referencing         claimant           potential related   shared with anyone         privilege; work
                                      your lawsuit                           claimant                                       product


                                                                                                                            Privilege Log - Page 12 of 19
           Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 16 of 22 PageID 1674



                                           Title or
  Author   Recipients     Date                           Subject Matter          Purpose               Degree           RDP    Basis for privilege
                                       Description
Conlin     Windsor      10/4/2017   Still looking for   Locating Maass;      Sharing             Has not been           6     Common interest
           Wentz        3:41 PM     Allison Maass;      possible             information and     shared with anyone           privilege; work
           Lindenbaum               Wentz v. Project    alternatives to      legal strategies                                 product
           Bromberg                 Veritas, et al,     regular service of   on serving Maass
           Sandler                  Case No. 6:17cv     process
                                    01164GKSGJK
Conlin     Windsor      10/4/2017   O’Keefe video       Possible related     Potential related   Has not been           6     Common interest
           Wentz        3:42 PM     referencing         claimant             claimant            shared with anyone           privilege; work
                                    your lawsuit                                                                              product
Windsor    Conlin       10/4/2017   O’Keefe video       Possible related     Potential related   Has not been           6     Common interest
           Wentz        3:44 PM     referencing         claimant             claimant            shared with anyone           privilege; work
                                    your lawsuit                                                                              product
Bromberg   Conlin       10/4/2017   Still looking for   Locating Maass;      Sharing             Marked, “This          6     Common interest
           Windsor      6:37 PM     Allison Maass;      legal theories on    information and     transmission is              privilege; work
           Wentz                    Wentz v. Project    possible             legal strategies    intended … to be             product
           Lindenbaum               Veritas, et al,     alternatives to      on serving Maass    confidential,
           Sandler                  Case No. 6:17cv     regular service of                       intended only for
                                    01164GKSGJK         process                                  the proper
                                                                                                 recipient(s) and
                                                                                                 may contain
                                                                                                 information that is
                                                                                                 privileged, attorney
                                                                                                 work product or
                                                                                                 exempt from
                                                                                                 disclosure under
                                                                                                 applicable law;
                                                                                                 Has not been
                                                                                                 shared with anyone
Wentz      Conlin       10/5/2017   O’Keefe video       Possible related     Potential related   Has not been           6     Common interest
           Windsor      8:50 AM     referencing         claimant; possible   claimant and        shared with anyone           privilege; work
                                    your lawsuit        representation       related case                                     product
                                                                             against PV




                                                                                                                              Privilege Log - Page 13 of 19
           Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 17 of 22 PageID 1675



                                         Title or
  Author   Recipients     Date                           Subject Matter          Purpose               Degree           RDP    Basis for privilege
                                      Description
Conlin     Wentz        10/5/2017   O’Keefe video       Possible related     Potential related   Has not been           6     Common interest
           Windsor      9:26 AM     referencing         claimant; possible   claimant and        shared with anyone           privilege; work
                                    your lawsuit        representation       representation                                   product
                                                                             of same in
                                                                             related case
                                                                             against PV
Conlin     Wentz        10/5/2017   Still looking for   Locating Maass;      Sharing             Has not been           6     Common interest
           Bromberg     10:32 AM    Allison Maass;      legal strategy,      information and     shared with anyone           privilege; work
           Windsor                  Wentz v. Project    legal theories,      legal strategies                                 product
           Lindenbaum               Veritas, et al,     and legal            on serving Maass
           Sandler                  Case No. 6:17cv     standard on
                                    01164GKSGJK         possible
                                                        alternatives to
                                                        regular service of
                                                        process;
                                                        background
                                                        information on
                                                        Maass
Bromberg   Conlin       10/9/2017   Still looking for   Legal strategy,      Researcing legal    Marked, “This          6     Common interest
           Wentz        10:08 AM    Allison Maass;      legal theories,      strategies on       transmission is              privilege; work
           Windsor                  Wentz v. Project    and legal            serving Maass       intended … to be             product
                                    Veritas, et al,     standard on                              confidential,
                                    Case No. 6:17cv     possible                                 intended only for
                                    01164GKSGJK         alternatives to                          the proper
                                                        regular service of                       recipient(s) and
                                                        process on Maass                         may contain
                                                                                                 information that is
                                                                                                 privileged, attorney
                                                                                                 work product or
                                                                                                 exempt from
                                                                                                 disclosure under
                                                                                                 applicable law;
                                                                                                 Has not been
                                                                                                 shared with anyone




                                                                                                                              Privilege Log - Page 14 of 19
           Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 18 of 22 PageID 1676



                                            Title or
  Author   Recipients     Date                            Subject Matter          Purpose            Degree           RDP    Basis for privilege
                                        Description
Bromberg   Conlin       10/9/2017    Still looking for   Legal strategy,      Sharing legal    Marked, “This          6     Common interest
           Wentz        10:56 AM     Allison Maass;      legal theories,      strategies on    transmission is              privilege; work
           Windsor                   Wentz v. Project    and legal            serving Maass    intended … to be             product
           Lindenbaum                Veritas, et al,     standard on                           confidential,
           Sandler                   Case No. 6:17cv     possible                              intended only for
           Francois                  01164GKSGJK         alternatives to                       the proper
                                                         regular service of                    recipient(s) and
                                                         process on Maass                      may contain
                                                                                               information that is
                                                                                               privileged, attorney
                                                                                               work product or
                                                                                               exempt from
                                                                                               disclosure under
                                                                                               applicable law;
                                                                                               Has not been
                                                                                               shared with anyone
Windsor    Sandler      10/10/2017   FYI—here’s          Legal strategies     Discussing and   Has not been           6     Common interest
           Bromberg     11:09 AM     Project Veritas’s   against PV and       sharing legal    shared with anyone           privilege; work
           Lindenbaum                litigation          other lawsuit        strategies                                    product
           Conlin                    insurance policy    where PV is a        against PV and
           Creamer                                       party                related case
                                                                              information
Windsor    Conlin       11/8/2017    O’Keefe insurer     PV’s insurance       Sharing          Has not been           6     Common interest
           Wentz        4:11 PM      problems            coverage for         information      shared with anyone           privilege; work
           Sandler                                       litigation           about PV’s                                    product
           Bromberg                                                           insurance
           Lindenbaum                                                         coverage for
                                                                              litigation
Windsor    Conlin       10/8/2017    Project Veritas’s   Legal strategies     Discussing and   Has not been           6     Common interest
           Lewis        4:18 PM      litigation          against PV; other    sharing legal    shared with anyone           privilege; work
           Malek                     insurance policy    lawsuits where PV    strategies                                    product
           Gourley                                       is a party           against PV and
           Gabrielson                                                         related case
                                                                              information




                                                                                                                            Privilege Log - Page 15 of 19
           Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 19 of 22 PageID 1677



                                         Title or
  Author   Recipients     Date                           Subject Matter       Purpose            Degree          RDP    Basis for privilege
                                       Description
Wentz      Windsor      11/8/2017    O’Keefe insurer    PV’s insurance    Sharing           Has not been         6     Common interest
           Conlin       4:59 PM      problems           coverage for      thoughts,         shared with anyone         privilege; work
           Sandler                                      litigation        impressions                                  product
           Bromberg                                                       about
           Lindenbaum                                                     developments in
                                                                          litigation
Conlin     Windsor      10/8/2017    Fwd: Project       Other lawsuits    Discussing and    Has not been         6     Common interest
           Lewis        6:41 PM      Veritas’s          where PV is a     sharing legal     shared with anyone         privilege; work
           Malek                     litigation         party             strategies                                   product
           Gourley                   insurance policy                     against PV and
           Gabrielson                                                     related case
                                                                          information
                                                                          among attorneys
Windsor    Wentz        10/19/2017   PV Joe             Discovery         Sharing           Has not been         6     Common interest
           Conlin                    Halderman          obtained in       information in    shared with anyone         privilege; work
                                     deposition re      related lawsuit   related case                                 product
                                     Wentz              against PV
Wentz      Windsor      10/20/2017   PV Joe             Discovery         Sharing           Has not been         6     Common interest
                        8:01 PM      Halderman          obtained in       information in    shared with anyone         privilege; work
                                     deposition re      related lawsuit   related case                                 product
                                     Wentz              against PV
Windsor    Wentz        10/22/2017   PV Joe             Discovery         Sharing           Has not been         6     Common interest
           Conlin                    Halderman          obtained in       information in    shared with anyone         privilege; work
                                     deposition re      related lawsuit   related case                                 product
                                     Wentz              against PV




                                                                                                                       Privilege Log - Page 16 of 19
           Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 20 of 22 PageID 1678



                                          Title or
  Author   Recipients     Date                          Subject Matter        Purpose               Degree           RDP    Basis for privilege
                                       Description
Bromberg   Conlin       11/27/2017   Project Veritas   Service on Maass   Discussing          Marked, “This          6     Common interest
           Wentz        9:29 AM      case                                 information on      transmission is              privilege; work
           Sandler                                                        where/how to        intended … to be             product
           Lindenbaum                                                     serve Maass         confidential,
           Francois                                                                           intended only for
                                                                                              the proper
                                                                                              recipient(s) and
                                                                                              may contain
                                                                                              information that is
                                                                                              privileged, attorney
                                                                                              work product or
                                                                                              exempt from
                                                                                              disclosure under
                                                                                              applicable law;
                                                                                              Has not been
                                                                                              shared with anyone
Conlin     Bromberg     11/28/2017   Project Veritas   Service on Maass   Discussing how      Original thread        6     Common interest
           Wentz        8:20 PM      case                                 to effect service   marked, “This                privilege; work
           Sandler                                                        on Maass            transmission is              product
           Lindenbaum                                                                         intended … to be
           Francois                                                                           confidential,
                                                                                              intended only for
                                                                                              the proper
                                                                                              recipient(s) and
                                                                                              may contain
                                                                                              information that is
                                                                                              privileged, attorney
                                                                                              work product or
                                                                                              exempt from
                                                                                              disclosure under
                                                                                              applicable law;
                                                                                              Has not been
                                                                                              shared with anyone




                                                                                                                           Privilege Log - Page 17 of 19
           Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 21 of 22 PageID 1679



                                          Title or
  Author   Recipients     Date                          Subject Matter          Purpose               Degree           RDP    Basis for privilege
                                       Description
Conlin     Lindenbaum   12/10/2017   Project Veritas   Service on Maass     Discussing how      Original thread        6     Common interest
           Bromberg     3:46 Am      case                                   to effect service   marked, “This                privilege; work
           Wentz                                                            on Maass            transmission is              product
           Sandler                                                                              intended … to be
           Francois                                                                             confidential,
                                                                                                intended only for
                                                                                                the proper
                                                                                                recipient(s) and
                                                                                                may contain
                                                                                                information that is
                                                                                                privileged, attorney
                                                                                                work product or
                                                                                                exempt from
                                                                                                disclosure under
                                                                                                applicable law;
                                                                                                Has not been
                                                                                                shared with anyone
Windsor    Wentz        12/12/2017   Washington        Strategies of        Discussion of       Has not been           6     Common interest
           Conlin       10:20 AM     Post connection   potentially          strategies of       shared with anyone           privilege; work
                                                       speaking to media    potentially                                      product
                                                       about litigation     speaking to
                                                                            media about
                                                                            litigation
Windsor    Conlin       1/5/2018     Veritas Updates   Updates on legal     Sharing legal       Has not been           6     Common interest
           Wentz        6:38 PM                        strategies against   strategies,         shared with anyone           privilege; work
                                                       Defendants;          thoughts, in                                     product
                                                       service on Maass     relation to
                                                                            Defendants,
                                                                            information
                                                                            about Mass
Conlin     Windsor      1/5/2018     Veritas Updates   Updates on legal     Sharing legal       Has not been           6     Common interest
           Wentz        7:38 PM                        strategies against   strategies,         shared with anyone           privilege; work
                                                       Defendants;          thoughts, an                                     product
                                                       progression in       information in
                                                       lawsuits             relation to
                                                                            Defendants


                                                                                                                             Privilege Log - Page 18 of 19
           Case 6:17-cv-01164-GKS-GJK Document 135-1 Filed 03/01/19 Page 22 of 22 PageID 1680



                                         Title or
  Author   Recipients     Date                         Subject Matter         Purpose              Degree          RDP    Basis for privilege
                                      Description
Windsor    Conlin       1/8/2018    Veritas Updates   Updates on          Sharing legal       Has not been         6     Common interest
           Wentz        12:59 PM                      Democracy           strategies,         shared with anyone         privilege; work
                                                      Partners’s case     thoughts, an                                   product
                                                      against             information in
                                                      Defendants;         relation to
                                                      service on Maass    Defendants
Conlin     Windsor      1/8/2018    Veritas Updates   Update on           Sharing legal       Has not been         6     Common interest
           Wentz        1:56 PM                       Wentz’s case        strategies,         shared with anyone         privilege; work
                                                      against             thoughts, an                                   product
                                                      Defendants and      information in
                                                      legal strategies;   relation to cases
                                                      service on Maass    against
                                                                          Defendants
Windsor    Wentz        3/13/2018   Touching base     Updates on cases    Providing           Has not been         6     Common interest
           Conlin       3:24 PM     re Project        against lawsuits    updates on          shared with anyone         privilege; work
                                    Veritas Exposed                       common legal                                   product
                                                                          interests




                                                                                                                         Privilege Log - Page 19 of 19
